Citation Nr: 0311179	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert V.  Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from June 1964 to 
June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In a March 2000 decision the Board determined that the 
appellant had submitted new and material evidence to reopen 
his claim for service connection for PTSD.  The Board denied 
service connection for PTSD on the merits.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims  (CAVC).  The CAVC granted a joint motion 
filed by the Secretary and the appellant to remand the case 
to the Board in a November 2000 Order, which vacated the 
Board's March 2000 decision.  The CAVC remanded the case back 
to the Board for further action consistent with its Order.  

In February 2001 the Board remanded the case to the RO for 
further development.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 2001 the appellant filed a claim for service 
connection for diabetes mellitus, which he claims resulted 
from Agent Orange exposure while serving in the Republic of 
Vietnam.  



In a February 2003 rating decision the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
In February 2003 the veteran's representative filed a Notice 
of Disagreement with the denial.  The RO has not issued the 
appellant a Statement of the Case on the issue of service 
connection for diabetes mellitus.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  

When a Notice of Disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the Notice of Disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2002) (emphasis added).  

In February 2001 the Board remanded the case to the RO for 
further development of the issue of service connection for 
PTSD.  

The Board requested the RO to conduct additional development 
to confirm or corroborate the appellant's claimed stressors.  
The Board requested the RO to forward the pertinent 
information along with the personnel records to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150- 3197, to attempt to verify the stressors 
claimed by the appellant.  

The Board instructed the RO to determine if there were 
credible supporting evidence that verified any of the 
appellant's claimed stressors.  If so, the RO was instructed 
to schedule the appellant for an examination by a VA 
psychiatrist who had not previously examined him to determine 
whether he has PTSD that is related to the verified 
stressor(s).  The Board instructed the RO to specify for the 
examiner the stressor or stressors that it determined were 
established by the record as verified by the service 
department.  

In August 2001 the RO received copies of command histories 
from the USS Coral Sea from USASCRUR, which cover the period 
from 1966 to 1967.  USASCRUR also submitted a copy of a 
Mishap Incident Report obtained from the Naval Aviation 
History Center in Washington D.C., which documents an 
accident that occurred on October 27, 1964 at the Naval Air 
Facility in El Centro, California.  

The appellant was afforded a VA examination for PTSD in 
December 2001.  Initially, the Board notes that this 
examination was not performed by a psychiatrist as directed 
in the remand decision, but was performed by an examiner with 
a PhD.  In addition, the examiner based his conclusion that 
the appellant's PTSD was related to multiple alleged 
inservice events that have not been corroborated.  This 
includes being exposed to enemy artillery, rockets, mortars, 
bombs and small arms fire while serving in Vietnam from 1965 
to 1966.  It includes witnessing American troops killed and 
wounded during that time and retrieving dead bodies of Navy 
personnel.  It includes retrieving dead bodies of Navy Seals 
and being involved in numerous firefights with the enemy 
while serving in the Mekong Delta.  It also includes 
witnessing numerous injuries and deaths while serving aboard 
the USS Coral Sea in 1967, including having witnessed men cut 
in half.  The examiner stated that his review of the claims 
folder documents the appellant's service record.  This is not 
accurate.  

If a diagnosis of PTSD was made by the examiner, the Board 
requested the examiner to specify the "stressor(s)" that 
caused the disorder and the evidence relied on to establish 
the existence of the stressor(s).  The Board also requested 
the examiner to comment explicitly upon whether there is a 
link between such stressor or stressors and current symptoms.  
The Board requested the examiner to include in the report of 
the examination the rationale for all opinions expressed and 
to reconcile the various diagnoses of record.  This was not 
done.  

Because the RO has not yet complied with the February 2001 
development instructions, a remand for compliance is 
necessary.  The RO is advised that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes that additional due process requirements may 
be applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107) (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO must issue the appellant a 
Statement of the Case on the issue of 
entitlement to service connection for 
diabetes mellitus.  The veteran should be 
advised of the need to file a substantive 
appeal if he wishes appellate review.

3.  The RO should make a determination as 
to whether there is credible supporting 
evidence verifying any of the appellant's 
claimed stressors.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If the RO determines that there is 
credible supporting evidence verifying 
any the appellant's claimed stressors, 
the RO should schedule the appellant for 
an examination by a VA psychiatrist who 
has not previously examined him to 
determine whether he has PTSD that is 
related to the verified stressor(s).  

The RO must specify for the psychiatrist 
the stressor or stressors that it has 
determined are established by the record 
as verified.

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD now in effect.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the psychiatrist should 
specify the "stressor(s)" that caused the 
disorder and the evidence relied on to 
establish the existence of the 
stressor(s).  

The psychiatrist must also comment 
explicitly upon whether there is a link 
between such stressor or stressors and 
current symptoms.  The report of the 
examination should include a rationale 
for all opinions expressed and should 
attempt to reconcile the various 
diagnoses of record.  The psychiatric 
should comment on any inconsistent 
stressor histories alleged by the 
appellant.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
psychiatrist for review in conjunction 
with the examination.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible.  Inparticular, 
the RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall, supra.

In addition, the RO must reviw the claims 
file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless he receives further notice; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

